Pope, Judge.
Both W. C. and D. M. were adjudicated delinquent of committing acts which, had they been committed by an adult, would constitute two counts of aggravated assault. One act of delinquency arose from an incident that occurred on October 19, 1990, in which Tyrone Murphy was the victim. The second act of delinquency arose from an incident occurring on October 24, 1990, in which Michael Wallace was the victim. Both defendants appeal their adjudications of delinquency.
We hold that there was sufficient evidence to support an adjudication of delinquency against both juveniles. The State presented the testimony of the two victims as well as certain witnesses who corroborated the testimony of the victims. While some contradictory evidence was presented, “ ‘the credibility of the witnesses is for the judge’s determination, where the trial judge hears the case without intervention of a jury.’ [Cit.]” In the Interest of J. T. M., 200 Ga. App. 636, 637 (409 SE2d 256) (1991). There was sufficient evidence to support the juvenile court’s determination that W. C. and D. M. were delinquent by reason of their acts.

Judgments affirmed.


Carley, P. J., and Johnson, J., concur.

*205Decided May 7, 1992.
Billy M. Grantham, for appellant (case no. A92A0296).
Ernie M. Sheffield, for appellant (case no. A92A0297).
J. Brown Moseley, District Attorney, Robert R. Auman, Assistant District Attorney, for appellee.